          IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

    APRIL CRUZ-BREWER

                                                           Chapter:          7

                                                           Case No.:         5-19-bk-01012 RNO
    CHARLES KAPISH t/a KAP'S                               Adversary No.: 5-19-ap-00078 RNO
    CONSTRUCTION

                                          Plaintiff(s) Document No.:         8
       vs.
    APRIL CRUZ-BREWER                                      Nature of
                                                           Proceeding:       Defendant's Motion to Dismiss
                                        Defendant(s)                         Plaintiff's Complaint



                                                 OPINION1

        In this Adversary Proceeding, the Plaintiff/Creditor seeks to have his claim against the

Debtor/Defendant found non-dischargeable. The Complaint is grounded upon two provisions of

the Bankruptcy Code, each of which provide for non-dischargeability. The Debtor/Defendant’s

Motion to Dismiss will be granted, with leave to amend.

I.      JURISDICTION

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

II.     FACTS AND PROCEDURAL HISTORY

        April Cruz-Brewer (“Debtor”) filed a Voluntary Petition under Chapter 7 of the

Bankruptcy Code on March 13, 2019, to Bankruptcy Case No. 5-19-bk-01012 RNO. Schedule D

includes a disputed, secured claim in favor of Kap’s Construction in the amount of $144,749.13.



1
        Drafted with the assistance of Timothy R. Powell, Esq., Law Clerk.
                                                       1

Case 5:19-ap-00078-RNO             Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48               Desc
                                   Main Document    Page 1 of 12
This Adversary Proceeding was commenced by a two-count Complaint filed on July 1, 2019

(“Complaint”). 5:19-ap-00078-RNO, ECF No. 1. The Plaintiff, Charles Kapish t/a Kap’s

Construction (“Creditor”), alleges that he holds a non-dischargeable claim against the Debtor.

       It is largely undisputed that on or about June 17, 2011, the Debtor and her then husband,

Erik B. Brewer (“Debtor’s Husband”), entered into a Building Construction Agreement

(“Contract”) with the Creditor. The Contract provides that the Creditor would erect a new

residence upon property owned by the Debtor and Debtor’s Husband in Laceyville, Pennsylvania

(“Residence”). The Contract indicates that the former structure was “destroyed by fire.” 5:19-ap-

00078-RNO, ECF No. 1, Ex. A, at 1.

       The Complaint alleges that Bank of America, N.A. (“BOA”) held a mortgage against the

Residence and was named as a loss payee for the homeowners’ insurance covering the

Residence. The Complaint alleges that the Creditor worked on the Residence between June and

September of 2011. 5:19-ap-00078-RNO, ECF No. 1, ¶ 9-10.

       After most of the fire damage repairs were completed, the Residence was extensively

damaged by flooding caused by a storm known as Hurricane Irene. 5:19-ap-00078-RNO, ECF

No. 1, ¶ 12. It is alleged that the Debtor and Debtor’s Husband hired the Creditor to repair the

flood damaged portions of the Residence and to complete work on the fire damaged portion.

5:19-ap-00078-RNO, ECF No. 1, ¶ 13. The only written contract identified in the Complaint is

the Contract dated June 17, 2011.

       The gravamen of the Complaint alleges that BOA, after inspection, issued a check in the

amount of $22,450.23 (“Fire Damage Check”). It is alleged that the Fire Damage Check was

made payable to the Debtor, Debtor’s Husband, and the Creditor. It is further alleged that BOA

issued a check in the amount of $56,465.00 (“Flood Damage Check”). It is alleged that the Flood

Damage Check was issued to the same payees. 5:19-ap-00078-RNO, ECF No. 1, ¶ 14-15.




                                                 2

Case 5:19-ap-00078-RNO         Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                Desc
                               Main Document    Page 2 of 12
       The Complaint alleges that “the Brewers” instructed BOA to issue a stop payment on the

Fire Damage Check. It is further alleged that BOA was directed to disburse the Flood Damage

Check directly to the Debtor and Debtor’s Husband. 5:19-ap-00078-RNO, ECF No. 1, ¶ 17.

       The Complaint pleads that by stopping payment on the Fire Damage Check and by

directing the reissuance of the Flood Damage Check to themselves, “the Brewers committed

fraud, embezzlement, conversion and larceny.” 5:19-ap-00078-RNO, ECF No. 1, ¶ 24.

       The Complaint also pleads that the Brewers made false representations that they would

pay the Creditor for his services. 5:19-ap-00078-RNO, ECF No. 1, ¶ 41(a). It is stipulated

between the parties that the Debtor’s Husband passed away on May 2, 2018. This was prior to

the Debtor’s Chapter 7 filing on March 13, 2019.

       The Debtor moved to dismiss the Complaint on August 2, 2019 (“Motion”). 5:19-ap-

00078-RNO, ECF No. 8. The Creditor filed his objection to the Motion on September 3, 2019.

5:19-ap-00078-RNO, ECF No. 10. Briefs were submitted in support of, and in opposition to, to

the Motion. Oral argument on the Motion was held on November 13, 2019. The Motion is now

ripe for decision.

III.   DISCUSSION

       A.      Standard to Decide a Motion to Dismiss

       Generally, a complaint should contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2), made applicable to adversary

proceedings by Fed. R. Bankr. P. 7008. The Federal Rules of Civil Procedure establish a system

of notice, rather than fact, pleadings. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 589-90, 127 S.

Ct. 1955, 1985 (2007); Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).

       However, pleading certain matters requires more particularity. For example, allegations

of fraud must be plead with particularity, stating the circumstances constituting fraud. Fed. R.

Civ. P. 9(b), made applicable to this Adversary Proceeding by Fed. R. Bankr. P. 7009.

                                                  3

Case 5:19-ap-00078-RNO          Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                  Desc
                                Main Document    Page 3 of 12
       For the Complaint to survive the Motion, it must contain enough factual content to

substantiate a reasonable inference that any claim the Creditor holds against the Debtor is non-

dischargeable. To survive, a pleading must state a plausible claim that a defendant acted

unlawfully. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). The plausibility

standard requires a showing of more than the mere possibility of a claim. Still, the showing of a

probable claim is not required. Rather, the Creditor is required to plead enough facts to raise a

reasonable expectation that discovery will reveal evidence to support relief. Phillips, 515 F.3d at

234; In re Tronox, Inc., 429 B.R. 73, 90 (Bankr. S.D.N.Y. 2010); In re Felt Mfg. Co., Inc., 371

B.R. 589, 606 (Bankr. D.N.H. 2007).

       In considering the Motion, the Complaint’s well-pled facts are accepted as true. There is

no such assumption as to legal conclusions pled in the Complaint. In addition to the Complaint,

at this stage, the Court may consider attached exhibits, as well as matters of public record.

Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993);

Uni-Marts, LLC v. NRC Realty Advisors, LLC, 426 B.R. 77, 82 (D. Del. 2010).

       A court may take judicial notice of facts that are not reasonably subject to dispute. Fed.

R. Evid. 201. A bankruptcy court may take judicial notice of the docket entries in a case and the

contents of the bankruptcy schedules to determine the timing and status of case events and other

matters which are not reasonably in dispute. In re Harmony Holdings, LLC, 393 B.R. 409, 413

(Bankr. D.S.C. 2008); In re Paolino, 1991 WL 284107, at *12 n.19 (Bankr. E.D. Pa. Jan. 11,

1991). Judicial notice is taken of the dockets in the Debtor’s underlying Chapter 7, and in this

Adversary Proceeding. Judicial notice is also taken of the contents of the bankruptcy schedules

and statements, which are not reasonably in dispute.

       B.      Dischargeability Generally Favored

       A primary purpose of the Bankruptcy Code is to allow a debtor a fresh start. A corollary

to this purpose is that exceptions to discharge are strictly construed against creditors and liberally

                                                  4

Case 5:19-ap-00078-RNO          Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                  Desc
                                Main Document    Page 4 of 12
construed in favor of debtors. In re Cohn, 54 F.3d 1108, 1113 (3d Cir. 1995); In re Gotwald, 488

B.R. 854, 865 (Bankr. E.D. Pa. 2013); Customers Bank v. Osadchuk, 2018 WL 4562403, at *2

(D.N.J. Sept. 24, 2018).

         C.       Steps to Prove a Non-Dischargeable Claim

         A bankruptcy court engages in a multi-step inquiry in considering a non-dischargeability

action. First, has the Creditor pled an enforceable obligation against the Debtor under state law?

If an enforceable debt has been shown, is it non-dischargeable under 11 U.S.C. § 523(a)(4)2 as

alleged in Count I of the Complaint? Further, is any enforceable claim non-dischargeable under §

523(a)(2)(A) of the Bankruptcy Code as alleged in Count II? Black v. Gigliotti, 514 B.R. 439,

444 (E.D. Pa. 2014); In re August, 448 B.R. 331, 346 (Bankr. E.D. Pa. 2011).

         To determine whether an enforceable claim has been pled, a bankruptcy court looks to

state law. Grogan v. Garner, 498 U.S. 279, 282-84, 111 S. Ct. 654, 657-58 (1991), In re

Hazelton, 304 B.R. 145, 150 (Bankr. M.D. Pa. 2003). Determination of whether an enforceable

claim is non-dischargeable is a question of federal law governed by the provisions of the

Bankruptcy Code. Grogan, 498 U.S. at 284; In re Pulvermacher, 567 B.R. 881, 886 (Bankr.

W.D. Wis. 2017); In re Guest, 193 B.R. 745, 747 (Bankr. E.D. Pa. 1996).

         D.       An Enforceable Claim Exists

         Attached as Exhibit C to the Complaint is a final judgment in favor of the Creditor

against the Debtor and Debtor’s Husband. The judgment, in the amount of $78,921.00, was

entered by the Court of Common Pleas of Wyoming County on November 21, 2016 (“Claim”).

         Under the Constitution’s Full Faith and Credit Clause, a final state court judgment

qualifies for recognition throughout the states of the United States. Baker by Thomas v. Gen.

Motors Corp., 522 U.S. 222, 231-32, 118 S. Ct. 657, 663-64 (1998). Final state court judgments



2
          Unless otherwise noted, all future statutory references are to the Bankruptcy Code, 11 U.S.C.§ 101, et seq.,
as amended by the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub. L. No. 109-8, 119
Stat. 37 (“Bankruptcy Code”).
                                                          5

Case 5:19-ap-00078-RNO               Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                             Desc
                                     Main Document    Page 5 of 12
are generally entitled to full faith and credit in federal courts. 28 U.S.C. § 1738; In re Tulloch,

373 B.R. 370, 382 (Bankr. D.N.J. 2007) (absent an overriding precept, a state court judgment is

given the same effect in bankruptcy court as it would be given in the jurisdiction which issued

the judgment). Therefore, the state court judgment constitutes sufficient evidence that the Claim

is an enforceable claim against the Debtor under state law. In re First Actuarial Corp. of Illinois,

182 B.R. 178, 182-83 (Bankr. W.D. Mich. 1995).

         The finding that the Claim is enforceable has no preclusive effect with respect to the

federal questions of whether the Claim is non-dischargeable.

         E.     Claim of Non-Dischargeability Pursuant to § 523(a)(4)

         Count I of the Complaint alleges that the Claim is non-dischargeable under § 523(a)(4) of

the Bankruptcy Code. Section 523(a)(4) provides that a debt is non-dischargeable when it is for:

(1) fraud or defalcation while acting in a fiduciary capacity; (2) embezzlement while acting in

any capacity; or (3) larceny while acting in any capacity. Bullock v. BankChampaign, N.A., 569

U.S. 267, 273-76, 133 S. Ct. 1754, 1759-60 (2013); In re Bocchino, 794 F.3d 376, 382 (3d Cir.

2015); In re Aiello, 533 B.R. 489, 500 (Bankr. W.D. Pa. 2015).

         Federal law governs the definition of the term “fiduciary” as used in § 523(a)(4). The

requirement that the Debtor must have been acting in a fiduciary capacity is limited to technical

or express trusts and not to trusts that may be imposed because of any wrongdoing which led to

the Claim. In other words, a fiduciary exception to discharge cannot be based upon a

constructive or implied trust; there must have been an explicit trust created before any

wrongdoing from which the Claim arose. In re Moran, 413 B.R. 168, 185-86 (Bankr. D. Del.

2009).

         For a fiduciary relationship to exist, money or property must have been entrusted to the

Debtor before the alleged misconduct occurred. An express or technical trust must exist. Again, a

constructive or other implied trust will not suffice. In re Blaszak, 397 F.3d 386, 391 (6th Cir.

                                                  6

Case 5:19-ap-00078-RNO          Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                   Desc
                                Main Document    Page 6 of 12
2005); In re Baillie, 368 B.R. 458, 469 (Bankr. W.D. Pa. 2007). The Complaint does not allege

the existence of any express trust between the Creditor and the Debtor. This is a missing required

element for a finding of non-dischargeability under the fiduciary exception.

       The Complaint does not allege that an express trust was funded, with the Debtor acting as

a trustee, and owing a fiduciary responsibility to the Creditor. Rather, at most, the Complaint

alleges that the Creditor and the Debtor were parties to a construction contract. To state a cause

of action under the fiduciary exception, the Debtor must have trustee duties independent of any

contract between the parties. The Debtor’s duties as trustee must have been imposed before any

claim of misappropriation. In re Kaczynski, 188 B.R. 770, 773 (Bankr. D.N.J. 1995).

       The above leads to the conclusion that Count I fails to plead a plausible claim for non-

dischargeability based upon the fiduciary exception in § 523(a)(4).

       The Complaint also alleges non-dischargeability based upon embezzlement and larceny.

Both embezzlement and larceny, as used in § 523(a)(4), are determined under federal common

law. In re Steele, 2005 WL 281154, at *3 (Bankr. E.D. Pa. Jan. 28, 2005); In re Jardula, 122

B.R. 649, 653 (Bankr. E.D.N.Y. 1990). The main difference between larceny and embezzlement

is that with embezzlement, the debtor initially acquires the property lawfully; larceny requires

that the funds originally came into the debtor’s hands unlawfully. In re Tinkler, 311 B.R. 869,

876 (Bankr. D. Colo. 2004). It is axiomatic that in order to plausibly plead a claim based upon

either embezzlement or larceny, the Creditor must show that his property came into the hands of

the Debtor. To plead embezzlement, the property, presumably the funds disbursed by BOA,

would have originally come into the Debtor’s hands lawfully. In the case of larceny, in the first

instance, the funds would have come into her hands unlawfully.

       In bankruptcy cases, property interests are generally determined under state law. Butner

v. U.S., 440 U.S. 48, 55, 99 S. Ct. 914, 918 (1979); In re Mann Realty Associates, Inc., 2019 WL




                                                 7

Case 5:19-ap-00078-RNO         Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                 Desc
                               Main Document    Page 7 of 12
5405371, at *4 (Bankr. M.D. Pa. Oct. 22, 2019); In re GEM Refrigerator Co., 512 B.R. 194, 208

n.12 (Bankr. E.D. Pa. 2014).

          The Complaint, taken as a whole, fails to allege that the funds received by the Debtor

from BOA were the Creditor’s property. Looking to Pennsylvania law, the burden of proof is on

anyone who claims property in the possession of another to establish facts essential to the

validity of his claim of ownership. In re Carr’s Estate, 371 Pa. 520, 523-24, 92 A.2d 213, 216

(1952).

          In Pennsylvania, possession of a chattel is deemed to be prima facie evidence of

ownership. Leitch v. Sanford Motor Truck Co., 279 Pa. 160, 163, 123 A. 658, 660 (Pa. 1924), see

also Justice v. Fabey, 541 F. Supp. 1019, 1023 (E.D. Pa. 1982). It is acknowledged that monies

may not be chattel in the literal sense of the word. However, under Pennsylvania law, identifiable

funds are deemed chattel for purposes of conversion. Pioneer Commercial Funding Corp. v. Am.

Fin. Mortg. Corp., 579 Pa. 275, 290 n.21, 855 A.2d 818, 827 n.21 (Pa. 2004). Also, while money

may be the subject of conversion, the failure to pay a debt is not conversion. Pittsburgh Const.

Co. v. Griffith, 834 A.2d 572, 581 (Pa. Super. 2003).

          The Complaint shows that the Debtor received funds from BOA, presumably either as

loan or insurance proceeds. A plausible claim for non-dischargeability of the Claim based upon

embezzlement has not been pled. Compare In re Harland, 235 B.R. 769 (Bankr. E.D. Pa. 1999)

(ex-employer’s claim non-dischargeable where debtor wrongfully misappropriated employer’s

trade secrets) with In re Wada, 210 B.R. 572 (B.A.P. 9th Cir. 1997) (claim against debtor/travel

agent who failed to return customer’s funds, after trip cancellation, non-dischargeable as

embezzlement). Further, it is undisputable that one cannot embezzle her own property. In re

Schultz, 46 B.R. 880, 890 (Bankr. D. Nev. 1985).

          The Creditor’s failure to plead an ownership interest in the funds disbursed by BOA is

fatal to a claim of embezzlement or larceny. Proof of these acts requires showing the wrongful

                                                  8

Case 5:19-ap-00078-RNO           Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48               Desc
                                 Main Document    Page 8 of 12
taking of another’s property. No plausible claim for non-dischargeability based upon

embezzlement or larceny has been pled.

       F.      Non-Dischargeability Under § 523(a)(2)(A)

       Count II of the Complaint alleges that the Creditor’s claim should be determined non-

dischargeable under § 523(a)(2)(A) of the Bankruptcy Code. This exception to discharge is

sometimes referred to as the fraud exception. A claim is non-dischargeable under § 523(a)(2)(A)

when a creditor proves each of the following: (1) the debtor made a false representation; (2) the

debtor knew the representation was false when it was made; (3) the debtor intended to deprive

the creditor or induce him to act upon the representation; (4) the creditor justifiably relied upon

the representation; and, (5) the creditor sustained a loss as a proximate result of the

representation. In re Griffith, 2014 WL 4385743, at *3 (Bankr. M.D. Pa. Sept. 4, 2014); In re

Ritter, 404 B.R. 811, 822 (Bankr. E.D. Pa. 2009).

       It was previously noted that pleading fraud requires that the Complaint state with

particularity the circumstances which constitute the fraud. Fed. R. Civ. P. 9(b). Where fraud is

alleged, the complainant should accompany a pleading with a first paragraph of any news story –

that is, the who, what, when, where, and how of the events at issue. In re Rockefeller Ctr.

Properties, Inc. Sec. Litig., 311 F.3d 198, 217 (3d Cir. 2002) (internal citations omitted). The

heightened pleading standard for fraud allegations furthers three important purposes: (1)

providing due notice to defendants; (2) providing increased protection from possibly defamatory

statements; and, (3) decreasing the number of frivolous lawsuits. In re Adalian, 481 B.R. 290,

294 (Bankr. M.D. Pa. 2012); see also In re Glunk, 343 B.R. 754, 757 (Bankr. E.D. Pa. 2006).

       At oral argument on the Motion, counsel for the Debtor argued:

               There’s no allegation throughout the complaint that Mrs. Brewer
               [Debtor] specifically did anything. So I can’t tell what allegations
               are against the debtor, and which allegations are against Mr.
               Brewer who is deceased, who is not in this case.

Trial Tr. 3:21-24, 5:19-ap-00078-RNO, ECF No. 14.
                                                  9

Case 5:19-ap-00078-RNO          Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                 Desc
                                Main Document    Page 9 of 12
       The Complaint is replete with allegations which sound against “the Brewers.” 5:19-ap-

00078-RNO, ECF No. 1, e.g., ¶¶ 17, 19-25. Mr. Brewer passed away more than one year before

the Complaint was filed. Mr. Brewer is not and could not be a party to this action. The

Complaint is insufficient to meet the specificity requirements of Rule 9(b) because it fails to

plead the required “who.” Presently, only representations made by the Debtor are germane. A

complaint that merely states the elements of a claim under § 523, without making the necessary

factual assertions, does not meet the heightened pleading requirement of Rule 9(b) and must be

dismissed. In re Ijbara, 2015 WL 1636944, at *3 (Bankr. D.N.J. Apr. 10, 2015); Am. Exp. Travel

Related Services Co., Inc. v. Henein, 257 B.R. 702, 707 (E.D.N.Y. 2001).

       To be actionable under § 523(a)(2)(A), a representation must be one of existing fact and

not merely an expression of opinion or expectation. In re Dupree, 336 B.R. 506, 517 (Bankr.

M.D. Fla. 2005); In re Schwartz & Meyers, 130 B.R. 416, 423 (Bankr. S.D.N.Y. 1991). The false

representation must falsely purport to depict then current or past acts. In re Vernon, 192 B.R.

165, 171 (Bankr. N.D. Ill. 1996). These cases demonstrate how important it is that the Creditor

plead when any alleged misrepresentation was made by the Debtor.

       Paragraph 41(A) of the Complaint alleges:

               (A)     The Debtor made a false representation to Kapish and to
               the Bank and its agents and employees – viz., that the Debtor and
               her husband would pay for the services that Kapish rendered
               pursuant to the Building Construction Contract attached to this
               Complaint as Exhibit “A” with respect to the fire damage
               reparation and pursuant to the Brewers’ oral directions with respect
               to the work with respect to the flood damage reparation. The
               Brewers also made a false representations [sic] to the Bank and its
               agents and employees when they stated that Kapish received a
               double payment for his services;

The Creditor has failed to plead when any allegedly false representation was made by the Debtor.

In failing to plead the timing of any misrepresentation the Debtor may have made to the Creditor,

he fails to fairly apprise the Debtor of what charge she must defend against. Further, the Court

cannot determine whether any misrepresentation was made before, or after, the Creditor
                                                 10

Case 5:19-ap-00078-RNO         Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                    Desc
                               Main Document    Page 10 of 12
completed his work on the Residence. When pleading fraud, the alleged fraud must be stated

with sufficient particularity, so the defendant is on notice as to the precise misconduct alleged.

Therefore, the plaintiff must allege the date, time, and place of the alleged fraud or otherwise

provide some measure of substantiation to the fraud allegation. Frederico v. Home Depot, 507

F.3d 188, 200 (3d Cir. 2007) (concerning common law fraud claim).

       The Complaint’s lack of precision leads to the inexorable conclusion that no plausible

claim for non-dischargeability under § 523(a)(2)(A) has been pled.

IV.    CONCLUSION

       Based upon the above, the Motion will be granted and Counts I and II of the Complaint

will be dismissed for failure to state claims upon which relief can be granted.

       Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend shall be freely

given when justice so requires. The Rule is made applicable to this Adversary Proceeding by

Fed. R. Bankr. P. 7015.

       Leave to amend a complaint may be denied when amendment would be futile. Futility

means that the complaint, as amended, would still fail to state a claim upon which relief could be

granted and, thus, would not be able to withstand a motion to dismiss. In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1434-35 (3d Cir. 1997); Lorenz v. CSX Corp., 1 F.3d 1406,

1413-14 (3d Cir. 1993); In re Mortg. Lenders Network, USA, Inc., 395 B.R. 871, 879 (Bankr. D.

Del. 2008).




                                                 11

Case 5:19-ap-00078-RNO         Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                  Desc
                               Main Document    Page 11 of 12
          This is the original Complaint. A conclusion of futility cannot be made at this time. The

Creditor will be granted leave of twenty-one days to file an amended complaint as to Counts I

and II.




November 26, 2019




                                                  12

Case 5:19-ap-00078-RNO           Doc 15 Filed 11/26/19 Entered 11/26/19 16:07:48                Desc
                                 Main Document    Page 12 of 12
